Citation Nr: 1454566	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from November 1984 to February 1985 and from October 1986 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for PTSD.  In October 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  He submitted additional evidence with a waiver of RO review.  A copy of the transcript is included in his Virtual VA file.  


FINDINGS OF FACT

1.  The Veteran was exposed to a combat stressor.

2.  The evidence is in equipoise on the question of whether the Veteran has PTSD as a result of his in-service combat stressor.  


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, PTSD was incurred in his active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In light of the Board's decision to allow the full benefit sought on appeal, a discussion of VA's duties to notify and assist is not necessary.  
II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2014); see also 75 Fed. Reg. 39843 (July 13, 2010).  

If the evidence establishes that the a veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, it is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the current appeal, the Veteran's service records confirm that he served with A Battery, 1st Battalion, 41st Field Artillery in Iraq during the Persian Gulf War.  In January 2007, the United States Army and Joint Services Records Research Center (JSRRC) verified the Veteran's stressor related to being exposed to hostile enemy action while serving with that unit.  

Furthermore, VA medical records show that the Veteran has been treated for PTSD.  See, e.g., May 2004 VA mental health note.  Upon VA examinations in June 2009 and November 2009, the clinicians concluded that the Veteran did not have PTSD as a result of his military service.  However, according to a March 2013 VA treatment report, a VA psychologist concluded that the Veteran had PTSD as a result of his military experiences, including his fear of hostile enemy action.  

The Board finds that the evidence of record is in relative equipoise in showing that the Veteran currently has PTSD as a result of his military service.  Consequently, by extending the benefit of the doubt to the Veteran, the Board concludes the Veteran's PTSD is related to his military service.  Hence, service connection for this disability is warranted.  38 C.F.R. §§ 3.102, 3.303(f).  


ORDER

Service connection for PTSD is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


